DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
“a second rank canal” in last line of claim 8 should read –the second rank canal--.
“a side wall” in claim 9 should read –the side wall--.
“a first rank canal” in claim 12 should read --the first rank canal--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recited “a fold”. Since claims 4 and 5 dependent from claim 3 and claim 3 recited “at least two folds”, it is unclear if the fold in claims 4 and 5 is new fold or referring to the folds in claim 3.
For examination purposes, “a fold” in claims 4 is construed as referring to the folds in claim 3 as –one of the folds—; and “a fold of one of the first rank side wall” in claim 5 is construed as –one of the folds of one of the first rank side wall--; and “a fold of the opposite first rank side wall” in claim 5 is construed as --another one the folds of another one of the opposite first rank side wall--.
Claim 8 recites the limitation “the longitudinal fringe of the external fold” and “the longitudinal fringe of the internal fold” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 8 is construed as dependent from claim 5, and “the longitudinal fringe” is construed as --a longitudinal fringe--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US Patent No. 5,185,925).
Regarding claim 1, Ryan discloses a tube of a heat exchanger (a flat tube shown in Figs. 4-6), the tube extending mainly along a longitudinal direction (extending over a horizontal direction of Fig. 4 which is a length of the tube) and between two opposite lateral edges of the tube (52 and 54), the tube comprising:
a plurality of canals (55) that are parallel to the longitudinal direction;
a single first rank canal (see annotated figure below) that is delimited by at least a first lateral edge (52) of the tube and two first rank side walls (see annotated figure below);
at least a second rank canal (see annotated figure below) that is delimited by at least two second rank side walls (see annotated figure below),
wherein a thickness of both first rank side walls of the first rank canal is bigger than a thickness of any second rank side wall of a second rank canal of the tube (the first rank side walls include portions which have double the thickness of the second rank side walls), and wherein a thickness of the first lateral edge of the tube is bigger than a thickness of any second rank side wall of a second rank canal (the edge 52 also has double the thickness of the second rank side walls).

    PNG
    media_image1.png
    360
    816
    media_image1.png
    Greyscale

Regarding claim 2, Ryan further discloses wherein the thickness of any first rank side wall of the first rank canal is at least twice bigger than the thickness of any second rank side wall of a second rank canal of the tube and wherein the thickness of the first lateral edge of the tube is at least twice bigger than the thickness of any second rank side wall of a second rank canal (the first rank side walls and the edge 52 have double the thickness of the second rank side walls).
Regarding claim 10, Ryan discloses a heat exchanger (Fig. 1) comprising:
at least one tube comprising (a flat tube shown in Figs. 4-6):
a plurality of canals (55) that are parallel to the longitudinal direction;
a single first rank canal (see annotated figure below) that is delimited by at least a first lateral edge (52) of the tube and two first rank side walls (see annotated figure above);
at least a second rank canal (see annotated figure below) that is delimited by at least two second rank side walls (see annotated figure above),
wherein a thickness of both first rank side walls of the first rank canal is bigger than a thickness of any second rank side wall of a second rank canal of the tube (the first rank side walls include portions which have double the thickness of the second rank side walls), and wherein a thickness of the first lateral edge of the tube is bigger than a thickness of any second rank side wall of a second rank canal (the edge 52 also has double the thickness of the second rank side walls).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US Patent No. 5,185,925) in view of Rhodes (Us Patent No. 6,209,202).
Regarding claim 3, Ryan further discloses wherein each first rank side wall of the first rank canal comprises at least two folds (see annotated figure below).

    PNG
    media_image2.png
    332
    660
    media_image2.png
    Greyscale

However, Ryan fails to discloses wherein each first rank side wall of the first rank canal comprises at least two folds of a same folded sheet.
Rhodes discloses that a flat tube is made by a same fold sheet (see Fig. 10).
According to the teachings of Rhodes, the tube in Ryan can be made by a folding a single sheet of material to form the tube, instead of the two separate parts 30 and 40 shown in Fig. 5. Hence, the folds at “first rank side walls“ in Ryan includes opposite edges of an unfolded sheet. As a result of the modification, Ryan discloses wherein each first rank side wall of the first rank canal comprises at least two folds of a same folded sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each first rank side wall of the first rank canal comprises at least two folds of a same folded sheet in order to reduce weight and for savings in material cost, since a double wall at one side is eliminated.
Regarding claim 4, Ryan as modified further discloses wherein one of the fold is delimited by a longitudinal fringe of the folded sheet (the fold at “52a” is the edge of the single folded sheet as modified in view of Rhodes).
Regarding claim 5, Ryan as modified further discloses wherein one of the fold of one of the first rank side wall is an internal fold of the first rank canal (the fold near “56” on an upper side of the first rank side wall is an internal fold within the canal) and another one of the fold of another one of the first rank side wall is an external fold of the first rank canal (the fold near “52a” on an lower side of the first rank side wall is an external fold within the canal).
Regarding claim 6, Ryan as modified further discloses wherein the tube is made of the same folded sheet (see modification in view of Rhodes in claim 3 above), the folded sheet comprising at least two plies (30 and 40) joined together, each ply comprising a side wall (webs 32 and 42) of each canal (15a, 15b) and at least a groove separating two contiguous canals (30a and 40a).
Regarding claim 7, Ryan as modified further discloses, wherein the plies are symmetrical with respect to a lateral plan of the tube (the parts 30 and 40 are symmetrical along a horizontal line across the joints of depressions 30a and 40a in Fig. 5).
Regarding claim 8, Ryan as modified further discloses wherein a longitudinal fringe of the external fold (the edge at the fold near “52a” is oriented towards the groove 30a/40a) and a longitudinal fringe of the internal fold are oriented towards the groove (the edge at the fold near “56” is oriented towards the groove 30a/40a) located between the first rank canal and the second rank canal (the groove 30a/40a is located between the first rank canal and the second rank canal, see annotated figure in claim 1 above).
Regarding claim 9, Ryan as modified further discloses wherein the side wall of a first ply faces the side wall of a second ply (the sides 32 and 42 have internal faces toward each other) and wherein the groove of a first ply joins the groove of a second ply (the grooves 30a and 40a are joined).
Regarding claim 11, Ryan as modified further discloses a method for manufacturing a tube, wherein the tube is realized by bending a sheet (the tube of Ryan as modified by Rhodes is made by bending a single sheet, see Figs. 11a-11d of Rhodes and Figs. 3A-3F of Ryan).
Regarding claim 12, Ryan as modified further discloses wherein the method further comprising:
making a plurality of grooves (making the grooves in plate blank 84, Fig. 3C of Ryan) within the bending sheet along internal delimitating lines (the longitudinal lines where the bending occurs to make the longitudinal sides of the grooves) that are parallel to a first longitudinal fringe of the sheet (the longitudinal lines and sides are parallel to the longitudinal edge of the blank 84);
bending a first external part comprising the first longitudinal fringe of the sheet at 180° (bending an edge of the sheet at 180° to be positioned in an internal surface of the canal, Fig. 3E) over a first internal part of the sheet (50a, Fig. 3E) to make an internal fold of a first rank canal (the bended edge is positioned in an internal surface of the canal);
bending a first portion of the sheet at 180° over a median longitudinal line of the sheet (since the bending sheet is modified to be made by one single sheet in view of Rhodes, the method of manufacturing follows the step in Fig. 11D of Rhodes where the sheet is folded over along the line at point 28 in 11D so that a half portion of the sheet becomes top side 26 over bottom side 24);
bending a second external part comprising a second longitudinal fringe of the sheet at 180° (bending another edge of the sheet at 180° to be positioned in an external surface of the canal) over the first portion (the another edge is situated on top side of Fig. 3E which is made by folding the sheet over itself as taught by Rhodes) of the sheet to make an external fold of the first rank canal (the bended edge is positioned in an external surface of the canal); and
brazing the folded sheet is brazed to realize the tube (see claim 1 of Ryan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763